--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.26


Services Agreement


This Services Agreement (this “Agreement”) is made and entered into as of May13,
2009 by and between FastCash International Ltd., a corporation organized and
existing under the laws of The British Virgin Islands (the “Company”), and
Navigant Consulting Services, Ltd., a corpo­ration organized and existing under
the laws of The Commonwealth of Dominica (“NCS”).


Recitals


WHEREAS, the Company is currently engaged in the payday loan business of
advancing short term loans to borrowers secured by the pledge of the respective
borrowers’ expected salary payment, and expects to expand its business to
provide small business loans and other financial services (the “Business”); and


WHEREAS, NCS, through the services of its authorized agent, Michel D. Williams
(the “Executive”), has expertise in managing and operating businesses similar to
the Business; and


WHEREAS, the Company desires to engage NCS to manage and operate the Business
specifically through services to be provided by the Executive to the Company
through NCS and to perform other duties which may be assigned from time to time
by the Board of Directors of the Company or its designee (the “Board”) in
its/his discretion; and


WHEREAS, the parties desire to enter into this Agreement to be effective from
and after the date hereof.


NOW, THEREFORE, in consideration of the foregoing, the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


1.           Engagement.


(a)           Agreement to Engage.  Upon the terms and subject to the conditions
of this Agreement, the Company hereby engages NCS to provide the Services (as
hereinafter defined) to the Company, and NCS hereby accepts such engagement by
the Company.


(b)           Term of Engagement.  Subject to Section 7, the term of this
Agreement shall commence as of the date hereof and end on the third anniversary
of the date hereof.  Thereafter, the term of this Agreement shall automatically
renew for successive one-year periods unless either party gives notice to the
other at least 45 days prior to the end of the then-current term.  The period
during which this Agreement is effective, including any renewal thereof shall be
referred to as the “Engagement Period.”


2.           Services.
 
(a)           During the Engagement Period, NCS shall provide to the Company the
services outlined on Exhibit A hereto (the “Services”).  NCS shall report
regularly to the Board.


(b)           In connection with the performance of the Services, the Executive
is authorized to execute, on behalf of the Company, all agreements approved by
the Board.


(c)           NCS agrees that the Executive shall provide the services hereunder
to the Company on behalf of NCS and the Executive hereby agrees to act in such
capacity in accordance with the terms hereof.  NCS shall cause the Executive to,
and the Executive, shall diligently and conscientiously devote his business time
and attention and best efforts in discharging his duties hereunder and to
affiliates of the Company, as shall be determined by the Company (the
“Affiliates”), pursuant to the terms of services agreements similar to this
Agreement entered into with any Affiliate or pursuant to agreements entered into
between the Company and one or more of such Affiliates.
 

--------------------------------------------------------------------------------



 
3.           Compensation.


(a)           Annual Fee.  The Company shall pay NCS a base annual fee at the
rate of EC$96,000 per annum (“Annual Base Fee”).  The Annual Base Fee will be
subject to increase as from time to time determined by the Board in its sole
discretion.  The Annual Base Fee shall be payable monthly and shall not be
subject to any applicable withholding amounts.


(b)           Annual Bonus.  In addition to the Annual Base Fee, for each full
year of the Engagement Period, NCS may receive an annual bonus in the discretion
of the Board.  Any Bonus shall not be subject to any applicable withholdings.


4.           Benefits.  During the Engagement Period, the Company, together with
the Affiliates which engage NCs to provide services similar to the services
provided hereunder, shall provide NCs and the Executive with the following
benefits:


(a)           Participation by the Executive in any group health plans,
retirement plans, disability income insurance and term life insurance policies
sponsored or arranged by the Company for its employees from time to time in
accordance with the Company’s personnel benefits policies and to the extent
allowed by such plans.  Nothing herein shall obligate the Company to continue
any such benefit plan currently offered to employees or offered to employees in
the future.


(b)           The Executive shall be allowed four (4) weeks per year of paid
time off in accordance with the Company’s policies.


5.           Business Expenses.  The Company shall pay or reimburse NCS and the
Executive for all reasonable out-of-pocket expenses incurred or paid by NCS or
the Executive in the course of performing the Services upon presentation of
expense statements or vouchers and such other information as the Company may
reasonably require.  NCS and the Executive shall comply with such budget
limitations and prior approval and reporting requirements with respect to
expenses as the Company may establish from time to time.


6.           Termination of Engagement.  NCS’s engagement hereunder and any
obligations of the Company to NCS or the Executive will be terminated in
accordance with Sections 6(a) and 6(d), or may be terminated in accordance with
Sections 6(b), (c), (e) and (f), as follows:


(a)           NCS’s engagement and any obligations of the Company to the
Executive will be terminated upon the last day of the Engagement Period without
a renewal.


(b)           The Company may terminate NCS’s engagement hereunder for
Cause.  For purposes of this Agreement, the Company shall have “Cause” hereunder
upon (i) the willful and continued failure by NCS or the Executive to
substantially perform their respective duties hereunder, after written demand
for substantial performance is delivered by the Company that specifically
identifies the manner in which the Company believes such duties have not been
substantially performed, which is not cured within 30 days after notice of such
failure has been given to the Executive by the Company, or (ii) the willful
engaging by NCS or the Executive in misconduct which is materially injurious to
the Company, monetarily or otherwise (including conduct that constitutes
competitive activity pursuant to Section 9 hereof).  For purposes of this
paragraph, no act, or failure to act, on NCS’s or the Executive’s part shall be
considered “willful” unless done, or omitted to be done, not in good faith and
without reasonable belief that such action or omission was in the best interest
of the Company.
 
- 2 -

--------------------------------------------------------------------------------




(c)           NCS may, without incurring liability or forfeiting any
compensation or benefit provided hereunder, terminate this Agreement for Good
Reason.  For purposes of this Agreement, “Good Reason” shall mean a failure by
the Company to comply with any material provision of this Agreement which has
not been cured within 30 days after written notice of such noncompliance has
been given by the Executive to the Company.


(d)           NCS’s engagement and any obligations of the Company to the
Executive will terminate upon the death of the Executive.


(e)           The Company may terminate NCS’s engagement and any obligations of
the Company to the Executive if the Executive is Permanently Disabled (as
here­after defined).  For purposes of this Agreement, the term “Permanently
Disabled” or “Permanent Disability” shall mean (i) becoming permanently disabled
as provided in any permanent disability income policy provided by the Company
under this Agreement insuring the Executive or (ii) in the absence of any such
disability income policy, the inability for a period of three consecutive
months, with reasonable accommodation, due to a mental or physical injury,
illness or disorder, of Executive to provide substantially all of the services
required pursuant to this Agreement to be provided by NCS.


(f)           NCS or the Company may terminate NCS’s engagement and any
obligations of the Company to the Executive hereunder on six months’ advance
written notice to the other.


(g)           Any termination of this Agreement by the Company or NCS (other
than termination by reason of the Executive’s death) shall be communicated by
written notice to the other party.  Each such notice shall indicate the specific
termination provision of this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of this Agreement under the provision so indicated.  If, within
thirty (30) days following any written notice of termination, the party
receiving the notice notifies the other party in writing that a dispute exists
concerning the termination, which notice sets forth in reasonable detail the
basis for such dispute, the termination will not be effective until the date
when the dispute is finally determined, either by mutual written agreement of
the parties, by a binding and final arbitration award or by a final judgment,
order or decree of a court of competent jurisdiction (the time for appeal there
from having expired and no appeal having been perfected).


7.           Effect of Termination.


In the event that this Agreement is termi­nated for any reason, NCS shall be
paid on the payroll date next following the date of termination, all
compensation, and reimbursement of all expenses, for the Engagement Period
accruing through the effective date of termination.  Neither NCS nor the
Executive shall be entitled to any additional payment.


8.           [INTENTIONALLY OMITTED]
 
9.           Restrictive Covenants.


(a)  Non-competition. During the Engagement Period and for a period of three
years thereafter, neither NCS nor the Executive will, directly or indirectly,
either as principal, agent, employee, or in any other capacity, enter into or
engage in any business in which the Company is engaged during the Engagement
Period except on behalf of the Company or an Affiliate.  In the event this
Agreement is terminated by the Company pursuant to Section 6(f), the restriction
set forth in the foregoing sentence shall not be applicable.  During the
Engagement Period and for a period of three years thereafter, neither NCS nor
the Executive will, directly or indirectly, either as principal, agent,
employee, or in any other capacity, solicit any person or entity who is or was a
customer of the Company at any time during the 12 months preceding the end of
the Engagement Period.
 
- 3 -

--------------------------------------------------------------------------------



 
(b)           Confidentiality.  During the Engagement Period and at all times
after the termination of this Agreement for any reason, neither NCS nor the
Executive will, directly or indirectly, disclose to any third party any trade
secrets, customer lists or other confidential information pertaining to the
business of the Company.


(c)           Company Property.  Promptly following the termination of this
Agreement for any reason, NCS and the Executive shall return to the Company all
property of the Company, and originals and any copies thereof in NCS’s or the
Executive’s possession or under their respective control, including all
confidential information and trade secrets, in whatever media or in whatever
form.


(d)           Non-solicitation of Employees.  During the Engagement Period and
for a period of three years thereafter, neither NCS nor the Executive shall,
directly or indirectly, induce any employee of the Company or any of its
affiliates to terminate employment with such entity, and will not directly or
indirectly, either individually or as owner, agent, employee, consultant or
otherwise, employ or offer employment to any person who is or was employed by
the Company or a subsidiary thereof except on behalf of an Affiliate or unless
such person shall have ceased to be employed by such entity for a period of at
least three months.


(e)           Injunctive Relief with Respect to Covenants. NCS and the Executive
acknowledge and agree that the covenants and obligations of NCSand the Executive
with respect to non-competition, non-solicitation, confidentiality and Company
property relate to special, unique and extraordinary matters and that a
violation of any of the terms of such covenants and obli­gations will cause the
Company and its subsidiaries irreparable injury for which adequate remedies are
not available at law.  Therefore, NCS and the Executive agree that the Company
and its subsidiaries shall be entitled to an injunction, restraining order or
such other equitable relief as a court of competent jurisdiction may deem
necessary or appropriate to restrain NCS or the Executive from committing any
violation of the covenants and obligations contained in this Section.  These
injunctive remedies are cumulative and are in addition to any other rights and
remedies the Company or its subsidiaries may have at law or in equity.  In the
event (i) the enforceability of any of the covenants contained in this Section
is challenged by NCS or the Executive in any judicial proceeding, (ii) NCS and
the Executive are not enjoined in such proceeding from breaching such covenant,
and (iii) NCS and the Executive do, in fact, breach such covenant, then, if a
court of competent jurisdiction determines that the challenged covenant is
enforceable, the time period set forth in such covenant shall be deemed tolled
upon the initiation of such proceeding until the dispute is finally resolved and
all periods of appeal have expired.


10.           Miscellaneous.


(a)           Binding Effect.  This Agreement shall be binding on and inure to
the benefit of the Company and any person or entity which suc­ceeds to the
interest of the Company (regardless of whether such succession occurs by
operation of law, by reason of the sale of all or a portion of the Company’s
stock or assets or a merger, consolidation or reorganization involving the
Company).  This Agreement shall also be binding on and inure to the benefit of
NCS and the Executive.
 
- 4 -

--------------------------------------------------------------------------------



 
(b)           Assignment.  Neither this Agreement nor any of the rights or
obligations hereunder shall be assigned or delegated by any party hereto without
the prior written consent of the other parties.


(c)           Entire Agreement.  This Agreement supersedes any and all prior
agreements between the parties hereto, and constitutes the entire agreement
between the parties hereto with respect to the matters referred to herein, and
no other agreement, oral or otherwise, shall be binding between the parties
unless it is in writing and signed by the party against whom enforcement is
sought.  There are no promises, representations, inducements or statements
between the parties other than those that are expressly contained herein.  NCS
and the Executive acknowledge that each is entering into this Agreement of its
own free will and accord, and with no duress, that each has read this Agreement
and under­stands it and its legal consequences.  No parol or other evidence may
be admitted to alter, modify or construe this Agreement, which may be changed
only by a writing signed by the parties hereto.


(d)           Severability; Reformation.  In the event that one or more of the
provisions of this Agreement shall become invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not be affected thereby.  In the event any of
Section 9(a), (b), (c), (d) or (e) is not enforceable in accordance with its
terms, NCS, the Executive and the Company agree that such Section, or such
portion of such Section, shall be reformed to make it enforceable in a manner
which provides the Company the maximum rights permitted under applicable law.


(e)           Waiver.  Waiver by any party hereto of any breach or default by
another party of any of the terms of this Agreement shall not operate as a
waiver of any other breach or default, whether similar to or different from the
breach or default waived.  No waiver of any provision of this Agreement shall be
implied from any course of dealing between the parties hereto or from any
failure by either party hereto to assert its or his rights hereunder on any
occasion or series of occasions.


(f)           Notices.  Any notice required or desired to be delivered under
this Agreement shall be in writing and shall be delivered personally, by courier
service, by reg­istered mail, return receipt requested, or by telecopy and shall
be effective upon dispatch to the party to whom such notice shall be directed,
and shall be addressed to the other party at the address appearing on the
signature page hereto.


(g)           Amendments.  This Agreement may not be altered, modified or
amended except by a written instrument signed by each of the parties hereto.


(h)           Headings.  Headings to sections in this Agreement are for the
convenience of the parties only and are not intended to be part of or to affect
the meaning or interpretation hereof.


(i)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original but both of which together shall
constitute one and the same Agreement.


(j)           Context.  Unless the context of this Agree­ment clearly requires
otherwise, references to the plural include the singu­lar, to the singular
include the plural, to the part include the whole, and to the male gender shall
also pertain to the female and neuter genders and vice versa.  The term
“including” is not limit­ing, and the term “or” has the inclusive meaning
represented by the phrase “and/or”.  The words “hereof,” “herein,” “hereby”,
“hereto”, “hereunder” and similar terms in this Agree­ment refer to this
Agreement as a whole and not to any particular provision of this
Agreement.  Section and Exhibit and clause references are to this Agreement
unless otherwise speci­fied.
 
- 5 -

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.




The Company:
 
NCI:
     
Fastcash International ltd.
 
Navigant Consulting  Services
     
By:
/s/ Samuel Rosenberg
 
By:
/s/ Michel D. Williams
Name:
Samuel Rosenberg
 
Name:
Michel D. Williams
Title:
Director
 
Title:
Authorized Agent





The undersigned hereby joins in the execution of this Agreement to signify his
agreement to be bound hereby to the extent set forth herein.





       
/s/ Michel D. Williams
       
Michel D. Williams





- 6 -

--------------------------------------------------------------------------------


 
Exhibit A


Services


NCS shall be responsible for the following with respect to the Company, subject
to the discretion of the Board:


 
§
Directing all regional operations including accounting, financial, legal, and
human resources

 
§
Developing, under the direction of the Board, strategic, product, marketing and
pricing plans and sales and financial goals, and the implementation thereof

 
§
Determining the credit worthiness of the Company’s customers

 
§
Monitoring financial performance

 
§
Monthly, quarterly and annual financial reporting and such other reporting as
directed by the Board

 
§
Compliance with all relevant regulatory requirements

 
§
Maintenance of the Company’s bank accounts, including signature authority over
withdrawals as determined by the Board

 
§
Technology and other asset maintenance and security

 
§
Personnel and overhead management

 
§
Facilities and equipment management

 
§
New markets expansion

 
§
Evaluation of management performance and compliance with corporate policies and
objectives

 
§
Motivation of management and staff to achieve a positive working environment

 
§
Such other reasonable duties not inconsistent with such roles as may be directed
by the Board

 
 
- 7 -